DETAILED ACTION

Response to Amendment
The Amendment filed 10/13/2021 has been entered. Claims 26-28, 30-33, 35 and 46-57 remain pending in the application. Claims 1-25, 29, 34 and 36-45 were cancelled. 

Claim Objections
Claim 49 is objected to because of the following informalities:  
Regarding claim 49, “cutting tool;” at the last line of the claim should read “cutting tool.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 30-33, 35, 46, and 48-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or not. Examiner notes that since the device is required to receive a signal from the cutting tool, the cutting tool arguably should be considered as part of the overall system.  The claim makes little sense if the cutting tool is not being considered as part of claimed subject matter.  If the claim does not require a cutting tool, how do we know what type of signal can be considered as a “first signal” and how do we know just receiving any signal may mean that an unknown “cutting tool” is ready for remote operation? Different cutting tools may send out different signals indicating that the tool is “enabled to be operated remotely”, so knowledge of the particular tool may be necessary to determine with the received information indicates that the power switch is switch from an ‘off’ state to an ‘on’ state. Also, while a second signal needs to arm a cutting, what does the second signal require? The information in the “second signal” varies depending on what cutting tool is used (e.g., a first tool may just require a ‘yes’ signal to request arming the cutting tool, whereas a second tool may require both a ‘yes’ and an ‘arm’ signal to request arming the cutting tool). A user could even program a cutting tool to be armed in response to receiving any signal, regardless of whether or not the ‘device’ intends the signal to be a request to arm the cutting tool. What is required for the claim – just sending any ‘second signal’? And the third signal needs to start the cutting of the cutting tool, but without knowing the particular cutting tool it cannot be determined what type of signal is required to start cutting since different tools require different signals. Similar issues for claims 47 and 54. 
Examiner notes for example a known wifi headphone commonly have a power button, a volume up and down button, turn on the power button to connected with a device (could be a radio device on a cutting tool), if the music in the head phone is on, the wifi headphone have received “a first signal” from the device, and the user press the volume up button, then a second signal is send out to the device, lastly and the user press the volume down button, then a third signal is send out to the device. Would this hypothetical wifi headphone reads on the claimed limitation not requiring the cutting tool? Since one of ordinary skill in the art could reprogram the wifi headphone to perform those functions, because with the pair of the remote and the cutting tool, anything with two buttons and can receive signal can read on the limitation. Without requiring the cutting tool the different signals would have little to no meaning, which makes unclear what the claim limitation is requiring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 31-33, 35 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1).
Examiner notes that since the device is required to receive a signal from the cutting tool, for examination the cutting tool is considered to be claimed as part of the device.  The claim makes little sense if the cutting is not being considered as part of claimed subject matter.  Without the cutter, it is not much more than any two buttons of a wifi device sending out digital zeroes and ones. 
Regarding claim 26, Barezzani teaches a device configured to remotely control a cutting tool (see Figure 2), the device comprising:
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2);
at least one processor (paragraph 0080); and 
data storage (memory, paragraph 0080) comprising instructions that, when executed by the at least one processor (paragraph 0020), cause the device to perform operations comprising:

receiving information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C), responsive to receiving the information indicative of the actuation of the first button (as the button 36 is pressed for the mode change), sending a second signal to the cutting tool indicating a request to arm the cutting tool (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B),
receiving information indicative of actuation of the second button (actuation 18 for cutting), and responsive to receiving the information indicative of the actuation of the second button (paragraph 0052), sending a third signal to the cutting tool indicating a request to cause the cutting tool to perform a cutting operation (the third signal is considered the information to start the cut, paragraph 0052).
Barezzani fails to teach a power switch, receiving information indicative that the power switch is switched from an “off” state to an “on” state, responsive to receiving the information indicative that the power switch is switched from the “off” state to the “on” state, receiving a first signal from the cutting tool indicating that the cutting tool is enabled to be operated remotely (more specifically the indication on the display). 
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.  
Regarding claim 27, modified Barezzani further teaches the operations further comprise sending the third signal to the cutting tool indicating the request to cause the cutting tool to perform the cutting operation responsive to receiving the information indicative of the actuation of the second button within a threshold time period of receiving the information indicative of the actuation of the first button (as the claim does not required the “threshold time period” to be specific time period, any amount of time is considered to meet this limitation,  Once the first button selected the cutting mode, the user can enable the cut with the second button anytime and still meet this limitation, paragraph 0052 of Barezzani).
Regarding claim 28, modified Barezzani further teaches the device further comprises at least one function light source (LCE/LED/OLED is considered as a function light, paragraph 0091 of Barezzani).
Regarding claim 31, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the device 
Regarding claim 32, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is enabled to be operated remotely responsive to receiving the first signal from the cutting tool (as modified in claim 26, using the display 17 of Barezzani with the wireless on/off indication of Wood).
Regarding claim 33, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is armed responsive to receiving the information indicative of the actuation of the first button (indication of selected to the cutting mode in Figure 13B of Barezzani).
Regarding claim 34, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is performing the cutting operation responsive to receiving the information indicative of the actuation of the second button (indication that cutting is operating, see Figures 8 and 11 of Barezzani) .
Regarding claim 35, modified Barezzani further teaches the device further comprises at least one result light source configured to provide one or more indications indicative of whether the cutting operation was performed without error (paragraph 0094-0095 of Barezzani).
Regarding claim 47, Barezzani teaches a device (see Figure 2) configured to remotely control a cutting tool, the device comprising: 
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2); 
data storage (memory, paragraph 0080); 
at least one processor (paragraph 0080) that is configured to: 
establish a wireless connection with the cutting tool (when cable 12 is replace with a wireless connection, paragraph 0116).
Barezzani fails to teach a power switch; and receive information indicative that the power switch is switched from an “off” state to an “on” state; and
based on receiving information that the power switch is switched to the “on” state, establish a wireless connection with the cutting tool.
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless 
Regarding claim 48, modified Barezzani further teaches the at least one processor is further configured to: receive information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C of Barezzani); transmit a first signal to the cutting tool (receiving wireless connection signal and display the information on display 17 is considered to meet this limitation, paragraph 0036 of Barezzani), based on receiving information indicative of actuation of the first button (as the button 36 is pressed for the mode change); and receive a second signal from the cutting tool indicating that a remote operation of the cutting tool has been enabled (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B of Barezzani).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and in further view of Cavacuiti (US 20130225127 A1).
Regarding claim 30, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the device is established the wireless connection with the cutting tool responsive to receiving the information indicative that the power switch is switched from the “off’ state to the “on” state 
Modified Barezzani fails to teach the device including at least one function light source to provide an indication indicating that the device is attempting to establish the wireless connection with the cutting tool.
Cavacuiti teaches a control panel (see Figure 17A-18A) including at least one function light source (1701B, see Figure 17B) to provide an indication indicating that the device is attempting to turn on the system (see Figure 17A-18A and paragraph 0160-0161).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Barezzani to add the visual light for the attempt of turning on the system and other aspect of the turn on/off system, as taught by Cavacuiti, in order to better understand the connection in the system, such as the reason for not connecting (paragraph 0161 of Cavacuiti).

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and in further view of Wood (US 2011301193891 A1).
Regarding claim 46, modified Barezzani further teaches receiving the first signal from the cutting tool indicating that the cutting tool is enabled to be operated remotely (see connection in claim 26).
Modified Barezzani fails to teach the operation connection is based on a remote switch of the cutting tool having been toggled from a normal mode to a remote-cut mode.

It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Wood. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.
Regarding claim 53, modified Barezzani further teaches establishing the wireless connection is established according to a Bluetooth wireless communication protocol (as modified in claim 46, see paragraph 0004 of Fujita).
Claim 49 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and as evidenced by Koyauchi (US 20150290954 A1).
Regarding claim 49, modified Barezzani further teaches a light source (17 of Barezzani), and wherein the at least one processor is further configured to: a plurality of light sources (each pixie in the LED display 17 of Barezzani is considered as single light sources, see paragraph 0091), and wherein the at least one processor is further configured to: 

cause the plurality of light sources to emit light according to a second pattern different from the first pattern (the indication for the wireless connection, see Figure 14 of Fujita), based on the device having established the wireless connection with the cutting tool; and
cause the plurality of light sources to emit light according to a third pattern different from the first and second patterns, while an operator is arming the cutting tool (the pattern for selecting the mode of cutting, see Figures 7-112 of Barezzani).
It there any doubt that the display pattern is not the same thing as the three light with different type of blinks as discussed in the specification. Examiner provides Koyauchi to teach it is old and well known in the art of light patterns to have blinking light patterns to indicate conditions in the device (paragraph 0010 of Koyauchi).
Regarding claim 50, modified Barezzani further teaches the at least one processor is further configured to:
receive a third signal from the cutting tool indicating that the cutting tool is armed and is ready to perform a cutting operation (the third signal is considered the information to start the cut, paragraph 0052);
receive information indicative of actuation of the second button (paragraph 0052); and
transmit a fourth signal to the cutting tool thereby causing the cutting tool to perform the cutting operation, based on receiving the information indicative of actuation of the second 
Regarding claim 51, modified Barezzani further teaches the at least one processor is further configured to:
cause the plurality of light sources to emit light according to a fourth pattern different from the first, second, and third patterns, based on the device having received the third signal indicating that the tool is armed and is ready to perform a cutting operation (display for cutting see Figures 4A-6B of Barezzani); and
cause the plurality of light sources to emit light according to a fifth pattern different from the first, second, third, and fourth patterns, based on the device transmitting the fourth signal the cutting tool to cause the cutting tool to perform the cutting operation (paragraph 0062 of Barezzani for ok in cutting).
Regarding claim 52, modified Barezzani further teaches the plurality of light sources are function light sources, and further comprising a first result light source, and a second result light source, and 
wherein the at least one processor is further configured to: 
cause the first result light source to emit light, based on the device having received an indication from the cutting tool that the cutting operation was successful (paragraph 0094 of Barezzani); and 
cause the second light source to emit light, based on the device having received an indication from the cutting tool that there was an error in the cutting operation (paragraph 0095 of Barezzani).

Claims 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Wood (US 2011301193891 A1).
Regarding claim 54, Barezzani teaches a device configured to remotely control a cutting tool, the device comprising: 
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2); 
data storage (memory, paragraph 0080); 
at least one processor (paragraph 0080) that is configured to: 
establish a wireless connection with the cutting tool (when cable 12 is replace with wireless connection, paragraph 0116).
Barezzani fails to teach receive a first wireless signal from the cutting tool indicating that the cutting tool is enabled to be operated remotely, which is based on a remote switch of the cutting tool having been toggled from a normal mode to a remote-cut mode.
Wood teaches a tool system including a power switch (the switch for optionally or selectively toggle on/off the wireless communication is considered as the power switch, paragraph 0071), a wireless connection indicator (radio disable/enable, paragraph 0071, see Figure 17D) for show if the wireless connection is established or not between the tool and the control device (see Figure 17D).
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Wood. As one of ordinary skill in the art understand that the wireless 
Regarding claim 56, modified Barezzani further teaches the at least one processor (paragraph 0080 of Barezzani) is further configured to: 
receive information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C of Barezzani); 
sending a second wireless signal to the cutting tool indicating a request to arm the cutting tool, based on receiving information indicative of actuation of the first button (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B of Barezzani); 
receiving information indicative of actuation of the second button (actuation 18 for cutting), and
sending a third wireless signal to the cutting tool indicating a request to cause the cutting tool to perform a cutting operation, based on receiving information indicative of actuation of the second button (the third signal is considered the information to start the cut, paragraph 0052). 

Claims 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Wood (US 2011301193891 A1) and in further view of Fujita (US 20140187163 A1).
Regarding claim 55, modified Barezzani teaches all elements of the current invention as set forth in claim 54 stated above.
Modified Barezzani fails to teach establishing the wireless connection is established according to a Bluetooth wireless communication protocol.
Fujita teaches Bluetooth wireless communication is common for wireless communication (paragraph 0004).
Fujita recognized a design need for having chosen a type of wireless communication protocol and there are a finite number of solutions available based on the technology being used, also described by Fujita (see paragraph 0004). See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). Therefore, it would have been obvious to a person of ordinary skill in the art to try the Bluetooth protocol as set forth in the claim, in an attempt to provide a type of communication protocol for the remote device and the cutting tool, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Regarding claim 57, modified Barezzani further teaches all elements of the current invention as set forth in claim 54 stated above.
Modified Barezzani fails to teach a power switch, and wherein the at least one processor is further configured to: receive information indicative that the power switch is toggled from an “on” state to an “off” state; and stop enabling a remote-cut operation of the cutting tool, based 
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.  The resulting modified device teaches stop enabling a remote-cut operation of the cutting tool, based on receiving information indicative that the power switch is toggled from the “on” state to the “off” state (since once the wireless connection is closed the remote device cannot longer control the cutting tool).



Response to Arguments
Applicant’s arguments with respect to claim(s) 26-28, 30-33, 35 and 46-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument regarding the 112b issues. Examiner question what structure is claimed in claim 26 and if the cutting tool is not claimed, what types of signal would mean the requirement of first, second and third signal. If the claims is not requiring a cutting tool, how do we know what can type of be considered as a “first signal” and how do we know just receiving a signal mean an unknown “cutting tool” is ready for remote operation? While a second signal needs to arm a cutting, what does the second signal required? What is required for the claims? Just any second signal? A user could program some cutting tool to be ‘armed’ in response to any conceivable signal, so if no cutting tool is required the limitation that the second signal indicates a request to arm the cutting tool becomes unclear – is any signal sufficient to be such a ‘second signal’? And the third signal needs to start the cutting of the cutting tool, what does the third signal required? What is required for the claims? Just any third signal? Without the cutter, it is not much more than any two buttons of a wifi device sending out digital zeroes and ones. Similar issues for claims 47 and 54. 
Examiner notes for example a known wifi headphone commonly have a power button, a volume up and down button, turn on the power button to connected with a device (could be a radio device on a cutting tool), if the music in the head phone is on, the wifi headphone have received “a first signal” from the device, and the user press the volume up button, then a second signal is send out to the device, lastly and the user press the volume down button, then a third signal is send out to the device. Would this hypothetical wifi headphone reads on the claimed limitation not requiring the cutting tool? Since one of ordinary skill in the art could 
Thus, for at least these reasons, claims 26, 48 and 54 is still considered to have 112b issues of indefiniteness regarding at least the first signal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/29/2021

/EVAN H MACFARLANE/Examiner, Art Unit 3724